IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL SALVAGGI,                              : No. 10 WM 2021
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
PENNSYLVANIA BOARD OF PROBATION                :
AND PAROLE,                                    :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of April, 2021, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.